     Case 2:20-cv-05027-CBM-AS Document 86 Filed 04/27/21 Page 1 of 2 Page ID #:1548




      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
      SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 2    CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
 3    GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
      GEOFFREY R. PLOWDEN, Deputy City Attorney (SBN 146602)
 4    200 North Main Street, Room 600
      Los Angeles, California 90012
 5    Telephone: 213-978-7038; Facsimile: 213-978-8785
      geoffrey.plowden@lacity.org
 6
 7    Attorneys for Defendants City of Los Angeles and Chief Michel Moore

 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12
      BLACK LIVES MATTER LOS                  Case No.: 2:20-cv-05027 CBM-AS
      ANGELES, CANGRESS (DBA LA
13    CAN), STEVEN ROE, NELSON                EXHIBIT ‘A’
14    LOPEZ, TINA ČRNKO, JONATHAN             RE: REVISED TEMPORARY
      MAYORCA, ABIGAIL RODAS,                 RESTRAINING ORDER (Dkt. 71)
15    KRYSTLE HARTFIELD, NADIA
16    KHAN, CLARA ARANOVICH,                  Hearing
      ALEXANDER STAMM, MAIA                   Date: May 3, 2021
17
      KAZIM, ALICIA BARRERA-TRUJILO,          Time: 10:00 a.m.
18    SHANNON LEE MOORE, DEVON
19    YOUNG, LINUS SHENTU, individually
      and on behalf of a class of similarly
20    situated persons;
21
                    Plaintiffs,
22
             vs.
23
24
   CITY OF LOS ANGELES, a municipal
   entity, CHIEF MICHEL MOORE, and
25 DOES 1-10 inclusive,
26
                   Defendants.
27
28

                                          EXHBIT ‘A’
                          RE: REVISED TEMPORARY RESTRAINING ORDER
     Case 2:20-cv-05027-CBM-AS Document 86 Filed 04/27/21 Page 2 of 2 Page ID #:1549




 1          TO THE HONORABLE COURT
 2          Defendants submit the following LAPD Directive 11.1, referenced in the revised
 3    [proposed] TRO Order and Status Report Re: Meet and Confer.
 4
 5    DATED: April 27, 2021         MICHAEL N. FEUER, City Attorney
                                    KATHLEEN A. KENEALY, Chief Asst. City Attorney
 6                                  SCOTT MARCUS, Senior Assistant City Attorney
 7                                  CORY M. BRENTE, Senior Assistant City Attorney
                                    GABRIEL S. DERMER, Assistant City Attorney
 8
                                    GEOFFREY R. PLOWDEN, Deputy City Attorney
 9                                  /s/ Geoffrey R. Plowden
10                                  Attorneys for Defendants City of Los Angeles and
11
                                    Chief Michel Moore

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                      EXHIBIT ‘A’ RE: REVISED TEMPORARY RESTRAINING ORDER
